Citation Nr: 1419133	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to September 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which granted entitlement to service connection for a left ear hearing disability and assigned a zero percent evaluation.  

In August 2011, the claim was remanded for a VA examination to reassess the Veteran's current level of hearing loss in his left ear and to obtain any outstanding medical treatment records.  In September 2011, he was afforded a VA examination.  In addition, the Veteran's current medical treatment records are associated with the Virtual VA electronic claims file.  The action specified in the August 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The average puretone threshold in the left ear is no greater than 23 decibels and the lowest speech discrimination score is 88 percent.

2. An extraschedular evaluation is not warranted.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the Veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed letters in June 2007 and August 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2007 and August 2011 letters provided the Veteran with appropriate notices with respect to the disability-rating and effective-date elements of his claim. 

The Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment notes have also been obtained.  In addition, the Veteran has been afforded the appropriate VA examination, as set forth below.  The Board has determined that this examination was adequate because it was factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2013).  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.





Law and Analysis

The Veteran was originally granted service connection for his left ear hearing loss in a July 2007 rating decision, effective June 2007, and assigned an initial non-compensable evaluation.  The Veteran appealed the initial disability rating assigned. The Veteran does not have a service connected hearing loss disability in the right ear.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2  requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.7  provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2013) states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from July 2007 and September 2011. 

The July 2007 examination yielded test results of pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 20, 20, 20, and 30 decibels, respectively, for an average over the four frequencies of interest of 22.5 decibels. Speech audiometry test results revealed speech recognition ability of 88 percent in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the left ear as contemplated in 38 C.F.R. § 4.86. 

Application of 38 C.F.R. § 4.85 Table VI to the July 2007 measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral II to the left ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column I.

Additional VA testing was performed in September 2011.  The September 2011 examination yielded test results of pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 15, 15, 15, 15, and 35 decibels, respectively, for an average over the four frequencies of interest of 20 decibels.  Speech audiometry test results revealed speech recognition ability of 100 percent in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the left ear as contemplated in 38 C.F.R. § 4.86. 

Application of 38 C.F.R. § 4.85 Table VI to the September 2011measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

None of the VA audiological test results provide for assigning a compensable disability rating for the Veteran's bilateral hearing loss. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the VA examiners discussed the Veteran's complaints that he misses conversations and must ask those to whom he is talking to repeat themselves.  They also noted that the Veteran has continuous ringing in his left ear and intermittent ringing in his right ear, which interferes with his ability to sleep.  

In support of his claim, the Veteran has submitted statements describing his bilateral hearing loss and tinnitus.  See e.g., January 2008 and September 2011 statements.  He has also submitted multiple lay statements attesting to the severity of his hearing loss disability and the effects on his social and occupational activities.  See e.g., January 2008 statements by Veteran's wife and co-worker F.L.

Because of the Veteran's insistence and supporting statements that his left ear hearing loss disability is not adequately compensated under the schedular rating criteria, the Board has also considered whether an extraschedular evaluation is warranted.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.  

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported hearing difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  The Veteran has complained of ringing in both of his ears that gets worse with noisy environments, which causes him to avoid social activities.  However, a separate disability claim for this condition, namely tinnitus, has been already granted by the RO.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

In conclusion, an initial compensable disability evaluation for left ear hearing loss is denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to an initial compensable evaluation for a left ear hearing loss disability is denied




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


